              Case 7:21-cv-05201 Document 1 Filed 06/11/21 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BANK OF AMERICA, N.A.,                         )
                                               )    Case No. 21-cv-5201
                       Plaintiff,              )
v.                                             )
                                               )
THIRD AVENUE IMAGING LLC, a                    )
New York limited liability company,            )            VERIFIED COMPLAINT
UNIQUE THIRD AVE LLC, a New York               )
limited liability company, UNIQUE              )
IMAGING SERVICES LLC, a New York               )
limited liability company,                     )
DISTINGUISHED DIAGNOSTIC                       )
IMAGING, P.C., a New York professional         )
corporation, and JOEL REISMAN, an              )
individual,                                    )
                       Defendants.             )
                                               )

        Plaintiff, Bank of America, N.A., by and through its attorneys, Wilson, Elser, Moskowitz,

Edelman & Dicker, LLP, by way of Complaint against defendants Third Avenue Imaging LLC,

Unique Third Ave LLC, Unique Imaging Services LLC, Distinguished Diagnostic Imaging, P.C.,

and Joel Reisman, states:

                                    JURISDICTION AND VENUE

        1.     This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a) in that the amount in

controversy is in excess of $75,000, exclusive of interest and costs, and there is diversity

between the parties.

        2.     Venue is proper pursuant to 28 U.S.C. § 1391(a) in that all of the defendants

reside in the Southern District of New York.

                                         THE PARTIES

        3.     Bank of America, N.A. (the “Bank”) is a national banking association chartered

under the laws of the United States of America with its main office and principal place of



                                                1
10869303v.8
              Case 7:21-cv-05201 Document 1 Filed 06/11/21 Page 2 of 12




business located in Charlotte, North Carolina as designated in its Articles of Association, and as

such, it is a citizen of the State of North Carolina for diversity jurisdiction purposes by virtue of

28 U.S.C. § 1348.

        4.     Upon information and belief, defendant Third Avenue Imaging LLC (“TAI”), is a

limited liability company, which maintains a place of business at 282 Mountainview Drive, Unit

201, Monroe, NY 10950.

        5.     Upon information and belief, defendant Unique Third Ave LLC (“UTA”), is a

limited liability company, which maintains a place of business at 282 Mountainview Drive, Unit

201, Monroe, NY 10950.

        6.     Upon information and belief, defendant Unique Imaging Services LLC (“UIS”), is

a limited liability company, which maintains a place of business at 282 Mountainview Drive,

Unit 201, Monroe, NY 10950.

        7.     Upon information and belief, defendant Distinguished Diagnostic Imaging, P.C.

(“DDI”) is professional corporation, which maintains a place of business at 11 Brittany Court,

Chappaqua, NY 10514.

        8.     Upon information and belief, defendant Joel Reisman (“Reisman”) is and, at all

relevant times, was a natural person who is a citizen of the State of New York and who resides at

282 Mountainview Drive, Unit 201, Monroe, NY 10950.

                                  NATURE OF THE ACTION

        9.     This is an action by the Bank as a commercial lender to enforce its rights in

connection with a certain loan agreement, security agreement, and guaranty agreements between

the Bank and the defendants, pursuant to which the Bank provided a term loan in the principal

amount of $5,240,000.00, the aforementioned loan documents were defaulted on by the




                                                 2
10869303v.8
              Case 7:21-cv-05201 Document 1 Filed 06/11/21 Page 3 of 12




defendants, and the principal sum of $2,414,835.50 together with interest continuing to accrue,

which remains due and owing to the Bank.

                                  FACTUAL ALLEGATIONS

The Loan Agreement

        10.    On or about February 28, 2017, the Bank entered into a Loan Agreement with

defendant TAI (as at any time amended, the “Loan Agreement”), pursuant to which the Bank

agreed to, inter alia, make available to defendant TAI a term loan in the amount of

$5,240,000.00 (the “Loan”) to be repaid in monthly installments commencing on October 1,

2017 and ending on March 1, 2021, at which time defendant TAI would repay all of the

remaining principal balance, plus interest and other charges due thereunder. (A copy of the Loan

Agreement is annexed hereto as Exhibit “1”.)

        11.    The Loan Agreement provides that in the event of a default, the Bank could

declare TAI in default, stop making any additional credit available to TAI, and require TAI to

repay its entire debt immediately.

        12.    The Loan Agreement also provides, inter alia, that: “Upon the occurrence of any

default or after maturity . . . all amounts outstanding under this Agreement, including any

unpaid interest, fees, or costs, will at the option of the Bank bear interest at a rate which is 6.0

percentage point(s) higher that the rate of interest otherwise provided under this Agreement.”

        13.    On or about February 28, 2017, as collateral security for the prompt and complete

payment and performance of all of TAI’s then or thereafter-existing debts, obligations, and

liabilities to the Bank (the “Obligations”), defendants TAI, UTA, UIS, and Reisman

(collectively, the “Obligors”) executed and delivered to the Bank a certain Security Agreement




                                                 3
10869303v.8
              Case 7:21-cv-05201 Document 1 Filed 06/11/21 Page 4 of 12




(collectively, as at any time amended, the “Security Agreement”). (A copy of the Security

Agreement is annexed hereto as Exhibit “2”.)

        14.    Pursuant to the terms of the Security Agreement, the Obligors granted to the Bank

a first priority blanket security interest upon all of their assets, including the following property

(collectively, the “Collateral”):

               (a)     All accounts, contract rights, chattel paper, instruments, deposit accounts;
                       letter of credit rights, payment intangibles and general intangibles, related
                       thereto; and all returned or repossessed goods which, on sale or lease,
                       resulted in an account;
               (b)     All inventory;
               (c)     All equipment and fixtures now owned or hereafter acquired;
               (d)     All of the deposit accounts with the Bank;
               (e)     All instruments, chattel paper, documents, certificates of deposit,
                       securities and investment property of every type;
               (f)     All general intangibles;
               (g)     All negotiable and nonnegotiable documents of title covering any
                       collateral;
               (h)     All accessions and attachments and other additions to the collateral;
               (i)     All substitutes or replacements for any collateral; and
               (p)     All books and records pertaining to any Collateral whether in the form of a
                       writing, photograph, microfilm or electronic media, including but not
                       limited to any computer-readable memory and any computer hardware or
                       software necessary to process such memory.

        15.    In addition, on February 28, 2017, as additional collateral security for the

repayment of the Obligations, Continuing and Unconditional Guaranties were executed and

granted in favor of the Bank (as at any time amended, the “Guaranties,” together with the Loan

Agreement and the Security Agreement and related loan documents, the “Loan Documents”), by

each of the defendants UTA, UIS, DDI, and Reisman (collectively, the “Guarantors”), pursuant

to which each of the Guarantors absolutely and unconditionally guaranteed the payment to or

performance for the Bank of the Obligations when due, including any attorneys’ fees and costs

incurred by the Bank in collecting any sums due to it. (Copies of the Guaranties are collectively

annexed hereto as Exhibit “3”.)



                                                 4
10869303v.8
               Case 7:21-cv-05201 Document 1 Filed 06/11/21 Page 5 of 12




        16.     The Guaranties each provide that upon the occurrence of an event of default under

the Loan Agreement or any document executed in connection therewith, the Bank would be

entitled to immediately enforce the Guaranties against the Guarantors, including, but not limited

to declaring the indebtedness to be immediately due and payable to the Bank.

The Defaults

        17.     Defendant TAI defaulted under the Loan Agreement by failing to make monthly

payments due as a result of, inter alia, a failure to make monthly payments due and owing to the

Bank on September 1, 2019, October 1, 2019, and November 1, 2019 (collectively, the

“Defaults”).

        18.     As a result of the Defaults under the Loan Documents, the Bank sent written

notice to the Obligors on November 19, 2019 (the “Default Notice”), pursuant to which the

Bank, inter alia, advised the Obligors of the Defaults and the Bank’s election to accelerate the

Loan and declare the full amount of the Obligations due under the Loan Documents to be

immediately due and payable to the Bank. (A copy of the Default Notice is annexed hereto as

Exhibit “4”.)

        19.     Based upon the Defaults under the Loan Documents, the Obligors also defaulted

under the terms of a separate and unrelated Loan Agreement dated February 28, 2017 between

UTA and the Bank, in the original principal amount of $4,960,000.00 (the “UTA Loan”)1.




1
 The UTA Loan is referenced in the Default Notice and the outstanding principal balance under
the UTA loan is, as of April 8, 2021 in the amount of $4,511,904.00. The outstanding
obligations due under the UTA Loan are not being pursued in this action. However, the Bank
reserves its rights and remedies to pursue the obligations due and owing under the UTA Loan in
a separate action.


                                                5
10869303v.8
                Case 7:21-cv-05201 Document 1 Filed 06/11/21 Page 6 of 12




          20.    The Bank subsequently engaged in discussions with the Obligors and their

representatives to address the Defaults and the outstanding Obligations due and owing to the

Bank.

          21.    Despite these efforts at a resolution, the Obligors failed to enter into a proposed

Forbearance Agreement offered by the Bank, made only partial payments to the Bank against the

full amount of the accelerated Obligations, and the balance of the Obligations under the Loan

remain due and payable in full to the Bank.

          22.    By letter dated July 17, 2020 (the “Turnover Demand”), the Bank, through its

counsel, also demanded turnover of the Collateral by the Obligors to the Bank. Despite the

issuance of the Turnover Demand, the Obligors have not turned over the Collateral to the Bank.

(A copy of the July 17, 2020 Turnover Demand is annexed as Exhibit “5”).

          23.    As of April 8, 2021, the principal amount outstanding under the Loan is in the

amount of $2,414,835.50 together with interest, fees, and other charges, which are continuing to

accrue.

          24.    Despite the Default Notice and the Turnover Demand, the Obligations remain due

and payable to the Bank and the Obligors have not turned over the Collateral to the Bank.

                                          FIRST CLAIM
                                        (Breach of Contract)

          25.    The Bank refers to and realleges each of the foregoing allegations of this

Complaint as if more fully set forth herein.

          26.    As set forth above, defendant TAI defaulted under the terms of the Loan

Agreement.

          27.    As a result of the Defaults, the Bank demanded and is entitled to immediate

payment in full of all sums due under the Loan Agreement.



                                                  6
10869303v.8
              Case 7:21-cv-05201 Document 1 Filed 06/11/21 Page 7 of 12




        28.    The Bank has performed all of its obligations under the Loan Agreement and the

Security Agreement.

        29.    The Loan Agreement provides that in the event of a default thereunder, defendant

TAI would be liable for all legal fees, costs and expenses incurred by the Bank in connection

with the enforcement of its remedies against defendant TAI.

        30.    There is due and owing to the Bank pursuant to the Loan Agreement the principal

sum of $2,414,835.50 (as of April 8, 2021), plus accrued and accruing interest, default rate

interest, late charges, contractual costs, attorneys’ fees and all other charges due to the Bank

under the Loan Agreement.

        31.    Accordingly, the Bank is entitled to a money judgment against defendant TAI in

the principal sum of $2,414,835.50 (as of April 8, 2021), plus accrued and accruing interest,

default rate interest, late charges, contractual costs, attorneys’ fees and all other charges due to

the Bank under the Loan Agreement.

                                       SECOND CLAIM
                                 (Foreclosure of Security Interest)

        32.    The Bank refers to and realleges each of the foregoing allegations of this

Complaint as if more fully set forth herein.

        33.    To secure its interest in the Collateral, and in order to notify others of its interest

in and to the Collateral, the Bank filed UCC-1 Financing Statements with the Secretary of State

of the State of New York on March 6, 2017 under Filing Number: 201703060108445. (A copy

of the UCC-1 is annexed hereto as Exhibit “6”).

        34.    As a result of the Defaults by defendant TAI under the Loan Agreement, the

Obligors also defaulted under the terms of the Security Agreement, entitling the Bank to, inter

alia: (a) take possession of the Collateral; (b) require defendant TAI to assemble the Collateral



                                                  7
10869303v.8
               Case 7:21-cv-05201 Document 1 Filed 06/11/21 Page 8 of 12




and make same available to the Bank at a place designated by the Bank; and/or, (c) dispose of

the Collateral by selling or leasing same, and apply the proceeds thereof to the Obligations owed

to the Bank.

         35.    Accordingly, the Bank is entitled to a judgment foreclosing upon its security

interest in the Collateral, awarding to the Bank immediate possession of the Collateral, and

permitting the Bank to dispose of same and apply the proceeds thereof to the obligations and

liabilities of defendant TAI in accordance with Article Nine of the Uniform Commercial Code.

                                          THIRD CLAIM
                                            (Replevin)

         36.    The Bank refers to and realleges each of the foregoing allegations of this

Complaint as it more fully set forth herein.

         37.    As set forth above, defendant TAI defaulted under the terms of the Loan

Agreement, which also constitutes a default by the Obligors under the Security Agreement.

         38.    Pursuant to the terms of the Security Agreement, upon the occurrence of an event

of default thereunder, the Bank is entitled to, inter alia, take possession of the Collateral.

         39.    Upon information and belief, the Collateral is situated at the premises of, and is in

the possession of defendant TAI at its business location at 282 Mountainview Road, Monroe, NY

10950.

         40.    The Obligors have failed and refused to return the Collateral to the Bank, as

required under the Security Agreement, and have wrongfully continued to maintain possession of

the same in violation of the Bank’s right to possession of the Collateral.

         41.    The items subject to replevin are more specifically described as the Collateral.

         42.    Accordingly, the Bank is entitled to a judgment of possession of the Collateral

against the Obligors.



                                                  8
10869303v.8
              Case 7:21-cv-05201 Document 1 Filed 06/11/21 Page 9 of 12




                                        FOURTH CLAIM
                                          (Conversion)

        43.    The Bank refers to and realleges each of the foregoing allegations of this

Complaint as if more fully set forth herein.

        44.    Upon information and belief, the Obligors have continued to use the Collateral in

their business despite the defaults, despite their obligations to return the Collateral, and despite

their failure to make payment to the Bank therefor.

        45.    As set forth above, the Obligors have: (i) defaulted under the terms of the Loan

Agreement and the Security Agreement, (ii) failed to make payment to the Bank of the full

amount due and owing to the Bank under the Loan Documents, and (iii) intentionally refused,

and wrongfully continues to refuse, to deliver possession of the Collateral to the Bank in

violation of the Bank’s rights to possession of the Collateral.

        46.    As a result of the failure of the Obligors to turn over the Collateral to the Bank

and their continued intentional, illegal usage and wrongful conversion of the Collateral, the Bank

has suffered damages in an amount to be determined at trial.

                                          FIFTH CLAIM
                                        (Unjust Enrichment)

        47.    The Bank refers to and realleges each of the foregoing allegations of this

Complaint as if more fully set forth herein.

        48.    Upon information and belief, the Obligors have continued to use the Collateral in

their business despite the defaults and their lack of any right to possess or use same.

        49.    Upon information and belief, the Obligors have realized revenues from their

illegal possession and use of the Collateral and have been unjustly enriched to the detriment of

the Bank: (i) in the amount of the value of the Collateral and (ii) any income the Obligors have

realized or received due to their illegal possession of the Collateral.


                                                  9
10869303v.8
              Case 7:21-cv-05201 Document 1 Filed 06/11/21 Page 10 of 12




        50.     Accordingly, the Bank is entitled to a money judgment against the Obligors in an

amount to be determined at trial.

                                          SIXTH CLAIM
                                       (Breach of Guaranties)

        51.     The Bank refers to and realleges each of the foregoing allegations of this

Complaint as if more fully set forth herein.

        52.     As set forth above, defendant TAI has defaulted under the terms of the Loan

Agreement.

        53.     As a result of defendant TAI’s defaults under the Loan Agreement, the

Guarantors are liable to the Bank for the Obligations due and owing pursuant to the Guaranties

and the Loan Documents, but the Guarantors have failed to make payment to the Bank of the full

amount of the outstanding Obligations.

        54.     The Bank reasonably relied upon the Guaranties in advancing sums to defendant

TAI pursuant to the terms of the Loan Agreement.

        55.     The Bank has performed all terms and conditions precedent on its part to be

performed pursuant to the terms of the Guaranties.

        56.     There is due and owing to the Bank pursuant to the Guaranties the principal sum

of $2,414,835.50 (as of April 8, 2021), plus accrued and accruing interest and default rate

interest, late charges, prepayment fees, contractual costs, attorneys’ fees and all other charges

due to the Bank.

        57.     Accordingly, the Bank is entitled to a money judgment against the Guarantors in

the principal amount of $2,414,835.50 (as of April 8, 2021), plus accrued and accruing interest,

default rate interest, late charges, prepayment fees, contractual costs, attorneys’ fees and all other

charges due to the Bank.



                                                 10
10869303v.8
              Case 7:21-cv-05201 Document 1 Filed 06/11/21 Page 11 of 12




        WHEREFORE, plaintiff Bank of America, N.A. respectfully demands judgment on

each of its claims against defendants Third Avenue Imaging LLC, Unique Third Ave LLC,

Unique Imaging Services LLC, Distinguished Diagnostic Imaging, P.C., and Joel Reisman

together with such other and further relief which as to this Court seems just, proper, and

equitable.

Dated: New York, New York
       June 8, 2021

                                         Respectfully submitted,

                                         WILSON, ELSER, MOSKOWITZ, EDELMAN &
                                         DICKER LLP

                                         By: /s/Michael Adam Samuels
                                         Michael Adam Samuels
                                         Daniel F. Flores
                                         150 E. 42nd Street
                                         New York, NY 10017
                                         Telephone: (212) 490-3000
                                         Direct:     (212) 915-5735
                                         Facsimile: (212) 490-3038
                                         Email: michael.samuels@wilsonelser.com
                                         Attorneys for Plaintiff Bank of America, N.A.




                                           11
10869303v.8
Case 7:21-cv-05201 Document 1 Filed 06/11/21 Page 12 of 12
